United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3369
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Northern
Merardo Vargas-Pantja,                  * District of Iowa.
                                        *
             Appellant.                 *        [UNPUBLISHED]
                                   ___________

                             Submitted: June 11, 2002

                                  Filed: June 25, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Merardo Vargas-Pantja petitioned the district court1 to vacate, set aside, or
amend his sentence pursuant to 28 U.S.C. § 2255, claiming that his trial counsel was
ineffective and that he was entitled to relief under Apprendi v. New Jersey, 530 U.S.
466 (2000). The district court granted the government’s motion to dismiss the claim
and certified an appeal to this court.



      1
      The Honorable Donald E. O'Brien, United States District Judge for the
Northern District of Iowa.
       The district court correctly held that Mr. Vargas-Pantja’s motion was barred
by the one-year statute of limitations found in § 2255 and by our decision in United
States v. Moss, 252 F.3d 993 (8th Cir. 2001), cert. denied, 122 S. Ct. 848 (2002),
which held that Apprendi errors cannot be raised on collateral review. We therefore
affirm the district court’s order dismissing Mr. Vargas-Pantja’s claim under § 2255.
See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-